UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7491


STEVE LESTER,

                Plaintiff - Appellant,

          v.

PERRY CORRECTIONAL   INSTITUTION;   OFFICER   FISH;   OFFICER   AL
WREN; CPT RANDAL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:11-cv-01388-TMC)


Submitted:   January 31, 2012             Decided:    February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven      Lester     appeals       the    district     court’s       order

denying relief without prejudice on his 42 U.S.C. § 1983 (2006)

complaint.           The     district       court    referred      this       case   to   a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.   2011).         The   magistrate       judge    recommended       that

relief be denied and advised Lester that failure to file timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

               The   timely        filing     of     specific      objections        to    a

magistrate        judge’s     recommendation         is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been       warned      of    the     consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                             Lester

has waived appellate review by failing to file objections after

receiving proper notice.              Accordingly, we affirm the judgment of

the district court.

               We dispense with oral argument because the facts and

legal       contentions      are    adequately      presented      in   the     materials

before      the   court     and    argument       would    not   aid    the    decisional

process.

                                                                                 AFFIRMED



                                              2